         Case 1:17-cv-00148-SPB Document 125 Filed 06/25/20 Page 1 of 8




                         THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

NANCY E. LEWEN,                                      :
                                                     : Civil Action No. 1:17-cv-148-SPB
                           Plaintiff,                :
                                                     :
               v.                                    :
                                                     : Magistrate Judge
BARBARA RAYMOND,                                     : Susan Paradise Baxter
                                                     :
                           Defendant.                :
                                                     :
                                                     :
                                                     :
                                                     :
                                                     :

            MEMORANDUM BRIEF IN SUPPORT OF MOTION IN LIMINE
                TO INCLUDE REMAINING PART OF WRITING
                               FRE 106




Standard of Review FRE Rule 106


       The common-law doctrine of completeness has been partially codified by Fed. R. Evid.

106. Beech Aircraft Corp. v. Rainey, 488 U.S. 153, 171–72 (“The Federal Rules of Evidence

have partially codified the doctrine of completeness in Rule 106.”); United States v. Wilkerson,

84 F.3d 692, 696 (4th Cir. 1996) (“The common-law doctrine of completeness has been partially

codified in Rule 106 of the Federal Rules of Evidence.”). Rule 106 states:

               If a party introduces all or part of a writing or recorded statement, an adverse
               party may require the introduction, at that time, of any other part—or any other
               writing or recorded statement—that in fairness ought to be considered at the same
               time.




                                                 1
         Case 1:17-cv-00148-SPB Document 125 Filed 06/25/20 Page 2 of 8




Fed. R. Evid. 106 (emphasis added). The italicized words highlight several important features of

Rule 106. First, it applies only to writings and recorded statements, not to conversations or other

oral statements that have not been memorialized in some written or recorded form. Second, when

the Rule applies, it permits the party against whom the incomplete information has been introduced

to require the introduction of completing information at the same time (the so called “acceleration

clause”). Third, the rule only requires the introduction of the completing information when fairness

requires that it be considered at the same time as the incomplete information.

Background

       On May 26, 2016, the Plaintiff printed out and sent by email to DMVA attorney Steven

Bushinski the writing that has been submitted by the Defendant in this case as Exhibit 9. The

purpose of providing it in the administrative hearings was to show that the Plaintiff was a

whistleblower. In the original email that accompanied the document, the Plaintiff clearly told

Attorney Bushinski that there were pictures and Youtube videos that did not show up in the

document. (Exhibit 2) At the State Civil Service Hearing on June 13, 2016 concerning Plaintiff’s

termination, Attorney Bushinski stated that DMVA was only in possession of several of the posts

from Blasic (Defendant’s Exhibit 8, Pages 14, 15) At that same hearing, the Plaintiff expressed

concern that on the copy that was being presented, the highlighting did not show up very well. In

the Transcript, her sentence was then cut off after the word “making---” regarding making

complaints to the DOH and AOG. (Defendant’s Exhibit 8, Pages 16-18) At the hearing before

the unemployment compensation referee on June 24, 2016, the transcript shows discussion about

joint Exhibit 13 for those proceedings, the Facebook messages, and the yellow highlighting that

never showed up at that point. It was also mentioned that some links and pictures didn’t show up.




                                                  2
         Case 1:17-cv-00148-SPB Document 125 Filed 06/25/20 Page 3 of 8




(Defendant’s Exhibit 1, Pages 18-23) On page 23 of that same exhibit, Blasic then submitted a

document that was marked as Exhibit 14 for those proceedings. (Exhibit 3) He stated that it was

“excerpts of the Facebook messages that would include images and some of the links,” which he

said he had printed off from his laptop home computer. Id. Attorney Bushinski went on to

question Blasic regarding “sexual harassment.”

        In the Plaintiff’s cross examination of Blasic during that same hearing, Plaintiff asked

Blasic to read the caption that was with one of the pictures and to read what she had said to

accompany the picture on February 23, 2016. The picture was a picture of a drawing of two

adults, a male and female, in a sexual position. It was captioned “closed for business.” Blasic read

into the record, “Ray agreed with me that going up the chain of command pattern (Kevin) is his

immediate Supervisor. Furthermore, Tim (Kim) Horvath’s (phonetic) next step up is Barb

Raymond. Nancy Flanagan (phonetic) has no authority to advise Tim Horvath to take urinals

away from men on Unit C and no authority to give any input at all on that unit.

        Plaintiff then spoke to the hearing officer for the record, “Okay. I asked him to read that

just for the sake of asking you when you do look at these later on, could you please read through

little things that I have written? Like don’t just think that I was sending him pictures of sexual

positions. If you could please read what I wrote.”

Argument

        In her Motion for Summary Judgement argument, the Defendant questions what she is

supposed to believe was intended as a joke by the Plaintiff and what was not intended as a joke by

the Plaintiff. The fact of the matter is, ALL of the writings from the Plaintiff were intended

“humorously,” in the literary forms of “satire,” and “parody.”




                                                   3
         Case 1:17-cv-00148-SPB Document 125 Filed 06/25/20 Page 4 of 8




The Advisory Committee Note to Rule 106 states:

               The rule is based on two considerations. The first is the misleading
               impression created by taking matters out of context. The second is the
               inadequacy of repair work when delayed to a point later in the trial. The rule does
               not in any way circumscribe the right of the adversary to develop the matter on
               cross-examination or as part of his own case.
               For practical reasons, the rule is limited to writings and recorded
               statements and does not apply to conversations.

Fed. R. Evid. 106 advisory committee’s note to 1972 proposed rules (citation omitted).


       The Defendant’s Exhibit 9 is an incomplete portion of an artistic work that was a satirical,

parodical and allegorical creative writing story, which also contained symbolism and metaphors.

The Youtube videos and pictures are what carried the storyline and are necessary to provide the

context of the writing. Taking them out of context creates a misleading impression. The Plaintiff

has attempted to recreate the writing as best as she possibly can with what she still has available,

but requires the images to make the writing complete. This “repairwork” needs to be done now

rather than delaying it because the Plaintiff requires the missing images to complete the writing so

that she can refer to the writing when she writes her response to the pending motion for summary

judgment. The Facebook messages were fiction based on real life, and could possibly even be

considered creative non-fiction, which is a genre of writing that uses literary styles and techniques

to create factually accurate narratives. Creative nonfiction contrasts with other nonfiction, such as

academic or technical writing or journalism, which is also rooted in accurate fact, but is not written

purely to entertain. An allegory is a “layered” story with a surface story and underlying stories or

themes. It is a literary work that conveys a hidden meaning-- moral, spiritual, or political, through

the use of symbolic characters and events.




                                                  4
         Case 1:17-cv-00148-SPB Document 125 Filed 06/25/20 Page 5 of 8




       The story "The Tortoise and The Hare" is a well-known allegory. The moral of the story is

that the slow and steady approach symbolized by the tortoise wins in the end rather than the hasty

and overconfident approach symbolized by the Hare. Another example of an allegory, as it relates

to the Facebook messages in this case, is the book in the Old Testament of the Bible called “Song

of Solomon,” or “Song of Songs,” which is one of the main underlying themes in the Facebook

messages storyline.

       When reading the Facebook messages writing in its complete state with the Youtube videos

and pictures, the reader must be familiar with some of the background and dynamics of the

workplace during the relevant time period, with the various “themes” and underlying stories as

something like scenes from a “Seinfeld” episode on television. Seinfeld was an American sitcom

television series. The show starred Jerry Seinfeld as a fictionalized version of himself, and mostly

focused on his personal life with a handful of friends and acquaintances, including best friend

George (Jason Alexander), friend and former girlfriend Elaine (Julia Louis-Dreyfus), and neighbor

across the hall Kramer (Michael Richards). Seinfeld is set predominantly in an apartment building

in the Upper West Side of New York City. It is often described as being "a show about nothing",

as many of its episodes are about the minutiae of daily life. Each episode always had a theme.

       The Facebook messages were intended as one big “divine comedy.” The Facebook

messages and all of the other writings were one big artistic work of creative writing filled with

satire, parody, allegory and metaphors humorously poking fun at the various “themes” in the

workplace and at Blasic’s newfound status as a suddenly single man.

       The Plaintiff wrote the Facebook messages to entertain Blasic while also counseling him as

a friend and helping him to overcome the pain, loss and anger that he was experiencing because of




                                                  5
         Case 1:17-cv-00148-SPB Document 125 Filed 06/25/20 Page 6 of 8




his wife’s adultery and the divorce proceedings, which he was displaying quite publicly on

Facebook. (Exhibit 4)

        There has never been any dispute that the printed out version of the Facebook messages

between Nancy Lewen and Barry Blasic that were submitted in the administrative proceedings did

not contain all of the pictures that were in the Facebook messages and only contained website links

and links to youtube videos and websites. The Plaintiff asks the Court to read the Facebook

messages and simultaneously read this Supplement that the Plaintiff is now filing, (Exhibit 5)

which contains information from the youtube links contained in the exhibit that carried the storyline

along. The Plaintiff has been able to retrieve all but one of the youtube videos, either in their

original form on the YouTube website, or in archived form on a website called “Wayback

Machine.” The Plaintiff knows what the one missing Youtube video was, which is confirmed by

an email sent from Barry Blasic and his girlfriend to the Plaintiff on the evening after the civil

service hearing (Exhibit 6)

        The Facebook messages begin at the bottom on page 54 and end at the top on page 1. The

messages are printed out “upside down and backwards” because the Plaintiff was unable to figure

out how to reverse them to print them out in a more easy to read chronological order. The

Facebook messages are still not complete, even with this Supplement. There were many many

more pictures that carried the storyline along. The Plaintiff has not had access to those Facebook

messages online since Blasic unfriended and blocked her in February 2016. Even if he unblocked

and re-friended her, the Plaintiff no longer has access to that Facebook account because she was

hacked, deactivated the account and cannot get back into the account. It is impossible to complete

the document without including the missing pictures.




                                                   6
         Case 1:17-cv-00148-SPB Document 125 Filed 06/25/20 Page 7 of 8




        Wherefore, the Plaintiff requires the Defendant to obtain the rest of the images from Barry

Blasic so that the Defendant’s exhibit 9 creative writing can be repaired to its original state.



Respectfully submitted this 25th day of June, 2020.



/s/ Nancy E. Lewen, Plaintiff, pro se
1837 State Hwy 285 Apt 2
Linesville, PA 16424




                                                   7
        Case 1:17-cv-00148-SPB Document 125 Filed 06/25/20 Page 8 of 8




                               CERTIFICATE OF SERVICE

       I certify that a true and correct copy of this MEMORANDUM BRIEF IN SUPPORT

OF MOTION IN LIMINE TO INCLUDE REMAINING PART OF WRITING (FRE 106)

was served upon the Defendant’s attorney by filing through the ECF system.



Anna Zalewski
Deputy Attorney General
Office of Attorney General
1251 Waterfront Place, Mezzanine Level
Pittsburgh, PA 15222
(412) 565-5706




/s/ Nancy E. Lewen     June 25, 2020
1837 State Hwy 285 Apt #2
Linesville, PA 16424




                                               8
